Title: From John Adams to Boston Patriot, 6 June 1809
From: Adams, John
To: Boston Patriot


            
               Sirs,
               Quincy, June 6, 1809.
            
            In page 28, Mr. Hamilton acknowledges that "the
President had pledged himself in his speech, (he should
have said in his message) to send a minister, if satisfactory
assurances of a proper reception were given." Notwithstanding this, Mr. Hamilton, and all his confidential
friends, exerted their utmost art and most strenuous endeavors to prevail on the President to violate this pledge.
What can any man think of the disposition of these men
towards the personal or official character of the President?
But that they were secretly, if not avowedly, his most
determined and most venomous enemies? When the
measure had been solemnly, irrevocably, determined and
could not be recalled nor delayed without indelible dishonor, I own I was astonished, I was grieved, I was afflicted, to
see such artificial schemes employed, such delays studied,
such embarrassments thrown in the way, by men who
were, or at least ought to have been my bosom friends.This was a point of honor indeed: not such a stupid,
fantastical point of honor as that which Mr. Hamilton
maintains with so much fanaticism, and so much folly: but a point of honor in which my moral character was
involved as well as the public faith of the nation. Hamilton’s point of honor was such as one of those Irish duelists, who love fighting better than feasting, might have made
a pretext for sending a challenge—and however conformable it might be to Hamilton’s manner of thinking, it was
altogether inconsistent with the moral, religious and
political character of the people of America.
It was such a point of honor as a Machiavilian or a
Jesuit might have made a pretext for a war. It was such a
point of honor as a Roman senate, in the most corrupt
days of that republic, might have made a pretext for
involving the nation in a foreign war, when Patrician
monopolies of land, and Patrician usury at twelve per
cent a month, had excited the Plebeian debtors to the
crisis of a civil war. But the American people were not
Roman Plebeians. They were not to be deceived by such
thin disguises.Surely those who have lately censured Mr. Jefferson
and Mr. Madison, for insisting on knowing the satisfaction
which was to be given for the outrage on the Chesapeake,
before they revoked a certain proclamation, can never
blame me for not insisting on a point that was no point
of honor at all.In page 28, Mr. Hamilton says "When the President
pledged himself in his speech (he should have said his
message) to send a Minister, if satisfactory assurances of a
proper reception were given, he must have been understood to mean such as were direct and official, not such as
were both informal and destitute of a competent sanction."
The words "direct and indirect," "official and inofficial," "formal and informal," "competent sanction,"
&c. appear to have seized this gentleman’s mind, and to
have rolled and tumbled in it, till they had produced an
entire confusion of his understanding.
He here supposes that I did not understand my own
message, and patriotically undertakes to expound it both
for me and the public. According to his metaphysics, I
meant, by assurances of a proper reception, assurances direct and official, not such as were informal. Let me ask,
what more formal or official assurances could have been
given than Talleyrand’s letters? What more formal, official, or direct, than Mr. Gerry’s letters? If I understand Mr. Hamilton, he must have meant to say that my
message demanded an ambassador to be sent directly from
the Directory to me, for the express purpose of assuring
me that they would receive a minister plenipotentiary from
me. This, instead of being my meaning was directly the
reverse of it.—From first to last I had refused to be taken
in this snare. I had always refused to demand that a
minister should be sent here first, though I had declared
explicitly enough in my speech, that a French minister, if
sent, would be received. I had always insisted that both
the doors of negociation should be held open. And as I
have already said I now repeat that I preferred to send a
minister rather than receive one: not only for the reasons
explained in a former letter, but because I thought the
amende honorable ought to be made at Paris where the
offence was given; where it would be known and observed by all Europe—whereas if it had been made at Philadelphia, little notice would have been taken of it by any
part of the world.
I am somewhat disappointed in not finding in this pamphlet the word "obscure" applied to Mr. Pichon, because
the newspapers in Boston, Newyork, and Philadelphia,
written by Mr. Hamilton’s coadjutors and fellow-laborers
in the same field of scandal, had profusely scattered their
dull sarcasms on the obscurity of the agent or agents at
the Hague. Mr. Pichon obscure? A secretary of legation and charge des affaires obscure! Especially in the
absence of his ambassador? The office of secretary of legation is an object of ambition and desire to many of the first scientific and literary characters in Europe. The place is worth
about a thousand guineas a year, affords a fine opportunity and great advantages for travel, and is commonly
a sure road to promotion. These secretaries are almost
always men of science, letters and business. They are
often more relied upon than the ambassadors themselves for the substantial part of business. Ambassadors are often chosen for their birth, rank, title, riches, beauty, elegance of manners, or good humor. They are intended to
do honor to their sovereigns by their appearance and representation. Secretaries of legation are selected for their
science, learning, talents, industry and habits of business.
I doubt not Mr. Locke or Sir Isaac Newton in their younger days would have thought themselves fortunate to have
been offered such a place. Would these have been called
obscure? Was Matthew Prior or David Hume obscure?
Yet both of them were secretaries of legation.Such reflections as these which were thrown upon Mr.
Pichon might impose upon a people who knew no better
than the writers, but must have been despised by every
man who knew any thing of the world.
Had Talleyrand sent his letters to general Washington
to be communicated to me, had he sent them directly to
my secretary of state, had he sent them to the Spanish
minister to be by him communicated to the secretary of
state, or to the Dutch minister for the same purpose, I
do not say that I would have nominated a minister in consequence of them; nor will I say that I would not. There
is no need to determine this question, because in fact the
utmost rigour of diplomatic etiquette was observed. But
I will say that my message demanded nothing but evidence to convince my own mind and give satisfaction to
the Senate and the public, that a minister would be received—And if such evidence had arrived to me, in any
manner that would leave no doubt in the public mind I
would not have sacrificed the National Neutrality to any
diplomatic trammels or shackles whatever.
            
               John Adams.
            
            